Citation Nr: 0208146	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  94-23 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for lumbar spine pain, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to July 
1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In July 2000, the Board remanded the case to the RO 
for additional development.  The case has been returned to 
the Board for appellate consideration.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no more than slight limitation of motion of the 
lumbar spine from November 1994 through January 5, 1997.  

3.  The evidence does not show muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position through January 5, 1997. 

4.  There was no limitation of motion, lack of coordination, 
pain, fatigue, or lack of endurance of the lumbar spine on 
and subsequent to January 6, 1997.

5.  The veteran had only slight subjective symptoms in his 
lumbar spine area on and subsequent to January 6, 1997.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
lumbar spine pain from November 2, 1994, to January 5, 1997, 
are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.31, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2001).

2.  The criteria for an increased (compensable) disability 
rating for lumbar spine pain on and subsequent to January 6, 
1997, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of a November 1993 VA examination indicates there 
was full range of motion of the back without costovertebral 
angle tenderness or tenderness on palpation.

The report of a December 1993 VA examination report shows 
there were no spasms of the back or tenderness.   Forward 
flexion was restricted to 80 degrees with otherwise full 
mobility without pain.  A December 1993 VA report of X-rays 
of the lumbar spine notes an impression of a negative study.

Private clinical records received in February 1994 includes 
an August 1993 private employment physical examination 
report, which notes the spine was within normal limits.  

The veteran presented testimony at a hearing at the RO in 
February 1994.  He testified that his low back hurt if he 
didn't go to a chiropractor and he had limited use of his 
back.  He indicated he is unable to bend down to touch his 
toes and did not have full range of motion of his back.  

In a February 1994 statement, a private chiropractor notes 
the veteran was seen beginning in November 1993 for 
complaints including mild diffuse bilateral low back pain.  
Lumbosacral excursion was within normal limits.  There were 
areas of tender palpable muscle spasms in the lower thoracic 
and lumbar spine areas of less symptomatic significance than 
those in the cervical and upper thoracic areas.  

In written correspondence dated November 2, 1994, the veteran 
requested, in pertinent part, that his claim for service 
connection for a back disability be reopened.  

The veteran underwent a VA examination in September 1995.  At 
that time, physical examination revealed no joint or bone 
deformities, and there was no malalignment of the axial 
skeleton.  Forward flexion of the lumbar spine was to 80 
degrees, backward extension was to 25 degrees, and rotation 
was to 45 degrees bilaterally.  Deep tendon reflexes were 2+ 
on the right and 1+ on the left at the ankles, and 2+ with 
reinforcement bilaterally at the knees.  The lower 
extremities were well muscled and there were no sensory 
abnormalities in the lower extremities.  The diagnosis was 
general medical examination reveals no significant 
abnormalities.  The report of September 1995 VA X-rays of the 
lumbosacral spine notes the vertebral structure appeared 
unremarkable.  Disc space height was variable in the area of 
L5-S1.

The report of a January 6, 1997, VA examination notes the 
veteran denied radicular discomfort to the lower extremities.  
There was full mobility of the spine with normal musculature 
development.  Deep tendon reflexes were symmetrical and no 
pathological reflexes were demonstrated.  Sensory modalities 
were totally intact.  The diagnoses included multiple joint 
arthralgia with full mobilities and no objective findings.  

In a February 1998 rating decision, the RO granted service 
connection for lumbar spine pain and assigned a 
noncompensable disability evaluation, effective November 2, 
1994.  

At the time of a VA examination in October 2000, the veteran 
complained of pain in the back.  The report indicates the 
veteran exhibited no external signs of pain and moved quite 
well.  Examination of all major joints showed no specific 
limitation of motion and there were no external signs of 
pain.  There was no lack of coordination, pain, fatigue, or 
lack of endurance.  Lumbar spine X-rays were negative.  
Active range of motion was flexion to 95 degrees, extension 
to 35 degrees, lateral was to 40 degrees, and rotation was to 
35 degrees.  There was no pain on motion.  The impression was 
polyarthralgia with no objective evidence to substantiate the 
subjective complaints.  Examination of all joints clinically 
and the lumbar spine radiologically was negative.  

Analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  The VCAA is liberalizing 
and is therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA are published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

A July 1996 VA letter to the veteran advised him to submit 
evidence relative to his claimed condition.  Private and VA 
records identified have been received and added to the claims 
folder.  Neither the veteran nor his representative has 
identified additional relevant evidence of probative value 
that has not already been sought and associated with the 
claims file.  Review of the record also reflects that the 
veteran was informed of the requirements for a grant of the 
benefits sought in the October 1998 statement of the case and 
the July 2001 supplemental statement of the case.  The 
statement of the case and the supplemental statement of the 
case provided the veteran with a summary of the evidence in 
the record used for the determinations and that the evidence 
did not warrant allowance of the benefit sought.  Therefore, 
the veteran was advised of the evidence necessary to 
substantiate his claim.  The veteran has been afforded 
several VA examinations.  He also appeared and presented 
testimony at a hearing on appeal before a VA hearing officer 
at the RO.  Accordingly, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  

All evidence of record pertaining to the history of the 
service-connected disability(s) has been reviewed.  Nothing 
in the historical record would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Additionally, this case does not present any 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability(s).  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2001) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2001).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2001).  

Under Diagnostic Code 5292, a 10 percent disability rating is 
warranted for slight limitation of motion, a 20 percent 
disability rating is appropriate for moderate limitation of 
motion, and a 40 percent disability rating is appropriate for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).

Diagnostic Code 5295 provides that a noncompensable rating is 
warranted for slight subjective symptoms and a 10 percent 
rating is warranted for characteristic pain on motion.  A 20 
percent disability rating is warranted for muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
warranted for severe lumbosacral strain with listing of the 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above symptoms and abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2001).

This appeal is from the initial rating assigned upon awarding 
service connection.  Accordingly, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the ratings may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A November 1993 VA examination report notes there was full 
range of motion of the back and a February 1994 private 
chiropractor statement notes that lumbosacral excursion was 
within normal limits.  However, the veteran testified that he 
did not have full range of motion.  The December 1993 VA 
examination report shows motion of the lumbar spine that was 
full with the exception of forward flexion which was limited 
to 80 degrees.  This was slightly limited flexion.  A 
September 1995 VA examination report notes that flexion was 
to 80 degrees and extension was to 25 degrees.  This is 
slight limitation of these two motions.  Therefore, there is 
evidence of slight limitation of motion of the lumbar spine 
shown in the examination reports through the time of the 
September 1995 VA examination.  Slight limitation of motion 
warrants a 10 percent rating under the criteria of Diagnostic 
Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

A rating higher than 10 percent is not warranted since the 
limitation of motion shown nowhere approaches moderate 
limitation of motion.  Additionally, since the evidence does 
not show muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in standing position, a 
rating greater than 10 percent is not warranted under the 
criteria of Diagnostic Code 5295 for lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2001).

A January 6, 1997, VA examination report notes there was full 
mobility of the spine.  The diagnoses included multiple joint 
arthralgia with full mobility and no objective findings.  The 
October 2000 VA examination report notes there was no 
specific limitation of motion with lumbar flexion to 95 
degrees, extension to 35 degrees, lateral to 40 degrees, and 
rotation to 35 degrees.  There was no lack of coordination, 
pain, fatigue, or lack of endurance.  These examination 
reports do not show limitation of motion of the lumbar spine.  
Therefore, the motion of the veteran's lumbar spine does not 
satisfy the requirements for slight limitation of motion of 
the lumbar spine for a compensable rating.  Accordingly, a 
noncompensable disability rating is warranted based on this 
evidence.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5292 
(2001).

The January 6, 1997, VA examination report notes there was 
normal musculature development.  There were no objective 
findings.  The October 2000 VA examination report notes the 
veteran complained of back pain.  However, there were no 
external signs of pain and the veteran moved quite well.  
Therefore, the veteran had only slight subjective symptoms in 
his lumbar spine area.  Based on this evidence, a 
noncompensable disability rating would also be warranted 
under the criteria of Diagnostic Code 5295 for lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

The evidence shows the veteran's lumbar spine pain is a 10 
percent disability rating from November 2, 1994, to January 
5, 1997.  Beginning January 6, 1997, the medical evidence of 
record shows that the veteran's lumbar spine disability is 
noncompensably disabling.  Therefore, a noncompensable 
disability rating is warranted from January 6, 1997, the date 
of the medical evidence which shows that a compensable rating 
is no longer warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

Based on the above, the evidence supports granting a 10 
percent disability rating for lumbar spine pain from November 
2, 1994, to January 5, 1997.  The preponderance of the 
evidence is against granting a compensable disability rating 
for lumbar spine pain on and subsequent to January 6, 1997.  
38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295 (2001).


ORDER

A 10 percent disability rating for lumbar spine pain is 
granted from November 2, 1994, to January 5, 1997, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.

An increased (compensable) disability rating for lumbar spine 
pain on and subsequent to January 6, 1997, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

